6 So. 3d 109 (2009)
Warren Lavell JACKSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-5190.
District Court of Appeal of Florida, Fourth District.
April 1, 2009.
Warren Lavell Jackson, Coleman, pro se.
No appearance required for appellee.
PER CURIAM.
Appellant has filed several postconviction motions and appeals, raising untimely challenges to his convictions and sentences and raising claims that are without merit. He is cautioned that the continued filing of frivolous pleadings will result in the sanction of non-acceptance of his pro se filings and may result in referral to the Department of Corrections for disciplinary procedures. See § 944.279, Fla. Stat.; State v. Spencer, 751 So. 2d 47 (Fla.1999).
Affirmed.
GROSS, C.J., STEVENSON and TAYLOR, JJ., concur.